EXHIBIT 10.2

AIRCRAFT INTERCHANGE AGREEMENT

This AIRCRAFT INTERCHANGE AGREEMENT (the "Agreement") is made and entered into
as of January 1, 2005, by and between Interface Operations LLC ("Interface"),
and Las Vegas Sands Corp. ("LVSC").

In consideration of the mutual promises, agreements, covenants, warranties,
representations and provisions contained herein, the parties agree as follows:

1.          Interchange of the Aircraft. Each party represents to the other
party that such party owns, leases or otherwise has exclusive possession and
control of the aircraft set forth next to such party's name in Exhibit A (any
one or more of such aircraft shall be referred to as the "Aircraft"). Subject to
the terms and conditions contained herein, each party shall make available to
the other party its Aircraft, with a flight crew, on an as-available basis, in
exchange for equal flight time on such other party's Aircraft, together with a
charge calculated in accordance with section 8(a) and Exhibit A to reflect the
differential cost of owning, operating and maintaining the aircraft listed in
Exhibit A which shall be paid as set forth in section 8(b). This Agreement is
intended to be an interchange agreement within the meaning of 14 C.F.R. Section
91.501(c)(2).

2.          Term. The term of this Agreement (the "Term") shall commence on the
date of this Agreement and end one year thereafter (the "Expiration Date"). The
Expiration Date (as it may be extended) shall be automatically extended by one
year if neither party has given notice of non-renewal to the other at least 30
days before the then Expiration Date. Notwithstanding anything to the contrary
in this section 2, either party may terminate this Agreement on 30 days' notice,
provided that such party is not then in default.

3.          Delivery. Upon the request of a party to the other party, subject to
the availability of such other party's Aircraft at the time of such request for
the flights proposed by such party, such other party shall deliver its Aircraft
to such party at such location as such party may reasonably request. LVSC
acknowledges that Interface currently bases its Aircraft at McCarran
International Airport, Las Vegas, Nevada and Interface acknowledges that LVSC
currently bases its Aircraft at McCarran International Airport, Las Vegas,
Nevada (each base with respect to an Aircraft, as such base may be changed from
time to time, shall be referred to as a "Home Base").

4.          Return. On the earlier of the Expiration Date or the termination of
this Agreement pursuant to section 14(a)(i) and, unless the other party agrees
to the contrary, upon the conclusion of each flight of such other party's
Aircraft on behalf of a party under this Agreement, such other party's Aircraft
shall be returned to its Home Base or such other location as the parties may
agree. For the sake of clarification, flight time to ferry an Aircraft to the
delivery location specified by a party pursuant to section 3, and flights to
return the Aircraft to the Home Base or such other location as the parties agree
pursuant to this section 4, shall be deemed to be use of the Aircraft by such
party.

 

 

 

 

 

 

 



 

 

5.

Use of Aircraft.

(a)        Each party shall use the other party's Aircraft only for the
transportation of its employees and guests and shall not obtain compensation for
such transportation from any person.

(b)        With respect to the use by a party of the other party's Aircraft
under this Agreement, such party shall not violate, and such party shall not
permit any of its employees, agents or guests to violate, any applicable law,
regulation or rule of the United States, and state, territory or local
authority, or any foreign government or subdivision thereof and such party shall
not bring or cause to be brought or carried on board such other party's
Aircraft, or permit any employee, agent or guest to bring or cause to be brought
or carried on board such other party's Aircraft, any contraband or unlawful
articles or substances, or anything that is contraband or is an unlawful article
or substance in any jurisdiction into or over which such other party's Aircraft
is to operate on behalf of such party.

(c)        Each party shall, and each party shall cause its employees, agents
and guests to, comply with all lawful instructions and procedures of the other
party and its agents and employees regarding such other party's Aircraft, its
operation or flight safety.

(d)        Each party acknowledges that its discretion in determining the origin
and destination of its flights on the other party's Aircraft under this
Agreement shall be subject to the following: (i) such origin and destination,
and the routes to reach such origin and destination, are not within or over (A)
an area of hostilities, (B) an area excluded from coverage under the insurance
policies maintained by such other party with respect to such other party's
Aircraft or (C) a country or jurisdiction for which exports or transactions are
subject to specific restrictions under any United States export or other law or
United Nations Security Council Directive, including without limitation, the
Trading With the Enemy Act, 50 U.S.C. App. Section 1 et seq., the International
Emergency Economic Powers Act, 50 U.S.C. Section 1701 et seq. and the Export
Administration Act, 50 U.S.C. App. Section 2401 et seq.; (ii) the flights
proposed by such party shall not cause (A) such other party's Aircraft or any
part thereof (1) to be used predominately outside of the United States within
the meaning of the Section 168(g)(1)(A) of the Internal Revenue Code of 1986, as
amended (the "Code"), and (2) to fail to be operated to and from the United
States within the meaning of Section 168(g)(4)(A) of the Code; or (B) any item
of income, gain, deduction, loss or credit with respect to the transactions
contemplated by this Agreement to be treated as derived from, or allocable to,
sources without the United States within the meaning of Section 862 of the Code;
or (C) such other party or such other party's Aircraft to become liable for any
personal property, ad valorem, rental, sales, use, excise, value-added, leasing,
leasing use, stamp, or other similar tax, levy, impost, duty, charge, fee or
withholding; (iii) the proposed flights do not require the flight crew to exceed
any flight or duty time limitations that such other party imposes upon its
flight crews; and (iv) in the judgment of the such other party, the safety of
flight is not jeopardized.

(e)        Each party acknowledges that, if, in the opinion of the other party
(including, its pilot-in-command), flight safety may be jeopardized, such other
party may terminate a flight or refuse to commence it without liability for
loss, injury or damage occasioned by such termination or refusal. Each party
acknowledges that the other party

 

 

- 2 -

 

 

 



 

shall not be liable for any loss, damage, cost or expense arising from or
related to, directly or indirectly, any delay, cancellation or failure to
furnish any transportation pursuant to this Agreement, including, without
limitation, when caused by government regulation, law or authority, mechanical
difficulty or breakdown, war, civil commotion, strikes or other labor disputes,
weather conditions, acts of God, public enemies or any other cause beyond such
other party's control.

(f)         LVSC acknowledges that (i) Interface's Aircraft is owned by Yona
Aviation Corp. ("Yona Aviation") and is leased to Interface (the "G-III Lease"),
and (ii) LVSC's rights in and to Interface's Aircraft under this Agreement are
subject and subordinate to all terms of the G-III Lease and all rights of Yona
Aviation in and to the Aircraft and under the G-III Lease, including, without
limitation, the right of Yona Aviation to inspect and take possession of the
Aircraft from time to time in accordance with the GIII-Lease and applicable law.
LVSC acknowledges that Yona Aviation has not made any warranty or
representation, either express or implied, as to the design, compliance with
specifications, operation, or condition of, or as to the quality of the
material, aircraft, or workmanship in, Interface's Aircraft or any component
thereof delivered to Interface, and Yona Aviation does not make any warranty of
merchantability or fitness of Interface's Aircraft or any component thereof for
any particular purpose, or any other representation or warranty, express or
implied, with respect to Interface's Aircraft or component thereof.

6.          Pilots. For all flights pursuant to this Agreement, each party shall
cause its Aircraft to be operated by pilots who are duly qualified under the
Federal Aviation Regulations, including without limitation, with respect to
currency and type-rating, who meet all other requirements established and
specified by the insurance policies required hereunder.

7.          Operation and Maintenance Responsibilities. Each party shall be in
operational control of its Aircraft for all flights on such Aircraft by the
other party pursuant to this Agreement. As between the parties, each party shall
be solely responsible for the operation and maintenance of its Aircraft.

8.

Flight Specific Expenses.

(a)        The differential cost of operating the Aircraft shall include the
differential amount of costs specifically incurred with respect to each flight
(including ferry or positioning flights) that are not directly associated with
operating the Aircraft, including:

(i)         all fees, including fees for landing, parking, hangar, tie-down,
handling, customs, use of airways and permission for overflight;

(ii)

all expenses for flight planning and weather contract services;

 

(iii)

all expenses for catering and in-flight entertainment materials;

(iv)        all travel expenses for pilots, flight attendants and other flight
support personnel, including food, lodging and ground transportation;

 

 

 

- 3 -

 

 

 



 

 

(v)

all communications charges, including in-flight telephone.

Costs specifically incurred for a flight are not intended to include costs
ordinarily incurred with respect to the operation of the Aircraft such as:
hangaring at the Home Base, insurance, crew training, crew salaries and
benefits, maintenance, fuel and oil. Each party shall be responsible for
arranging and paying for all passenger ground transportation and accommodation
in connection with such party's use of the other party's Aircraft.

(b)        Each party shall deliver to the other party an itemized statement of
all costs described in section 8(a) and Exhibit A incurred in the previous month
with respect to flights by the other party. If the amount of such costs incurred
by LVSC exceeds the amount of such costs incurred by Interface, then Interface
shall pay LVSC such excess no later than 30 days after receiving LVSC's
statement of such costs. If the amount of such costs incurred by Interface
exceeds the amount of such costs incurred by LVSC, then LVSC shall pay Interface
such excess no later than 30 days after receiving Interface's statement. Each
party shall, on request of the other party, provide documentation to support the
amount of costs reflected on such party's statements.

9.

Taxes.

(a)        Except for any taxes on, or measured by, the net income of a party
imposed by the United States Government or any state or local government or
taxing authority in the United States, which shall be the sole responsibility of
such party, the other party shall pay to and indemnify such party and its
employees and agents (collectively, the "Indemnitees") for, and hold each
Indemnitee harmless from and against, on an after-tax basis, all other income,
franchise, gross receipts, rental, sales, use, excise, personal property, ad
valorem, value added, leasing, leasing use, stamp, landing, airport use, or
other taxes, levies, imposts, duties, charges, fees or withholdings of any
nature, together with any penalties, fines, or interest thereon ("Taxes")
arising out of such party's use of such other party's Aircraft and imposed
against any Indemnitee, lessee, or the Aircraft, or any part thereof, by any
federal or foreign government, any state, municipal or local subdivision, any
agency or instrumentality thereof or other taxing authority upon or with respect
to the Aircraft, or any part thereof, or upon the ownership, delivery, leasing,
possession, use, operation, return, transfer or release thereof, or upon the
rentals, receipts or earnings arising therefrom, or upon or with respect to this
Agreement. The indemnifying party shall have the right to contest any Taxes,
provided that (a) the indemnifying party shall have given to such other party
written notice of any such Taxes, which notice shall state that such Taxes are
being contested by the indemnifying party in good faith with due diligence and
by appropriate proceedings and that the indemnifying party has agreed to
indemnify each Indemnitee against any cost, expense, liability or loss
(including, without limitation, reasonable attorneys' fees) arising from or in
connection with such contest; (b) in such other party's sole judgment, such
other party has received adequate assurances of payment of such contested Taxes;
and (c) counsel for such other party shall have determined that the nonpayment
of any such Taxes or the contest of any such payment in such proceedings does
not, in the sole opinion of such counsel, adversely affect the title, property
or rights of such other party. In case any report or return is required to be
made with respect to any Taxes, the indemnifying party will either (after notice
to the other party) make such report or return in such manner as will show that
such party owns, leases or otherwise has exclusive possession

 

 

- 4 -

 

 

 



 

and control of the Aircraft and send a copy of such report or return to such
other party or will notify such other party of such requirement and make such
report or return in such manner as shall be satisfactory to such other party.
Such other party agrees to cooperate fully with the indemnifying party in the
preparation of any such report or return.

(b)        Without limiting the generality of section 9(a), a party using the
other party's Aircraft pursuant to this Agreement shall pay to such other party
any federal excise taxes applicable with respect to such party's use, or such
party's payment for such party's use, of such other party's Aircraft.

10.        Insurance. Each party shall be responsible for all costs to maintain
in effect, throughout the Term, insurance policies with respect to its Aircraft
providing public liability, property and environmental damage coverage with a
combined per occurrence limit of liability of no less than Three Hundred Million
Dollars ($300,000,000) and medical expense coverage with a per person limit of
liability of no less than Ten Thousand Dollars ($10,000) and providing such
other coverages as such party deems appropriate. All insurance policies shall
(a) name the other party as an additional insured with respect to such other
party's use of such party's Aircraft, (b) not be subject to any offset by any
other insurance carried by either party with respect to such other party's use
of such party's Aircraft (except for any non-owned insurance coverage that a
party may carry that is underwritten by the underwriter(s) of the other party's
insurance policies), (c) contain a waiver by the insurer of any subrogation
rights against such other party with respect to such other party's use of such
party's Aircraft, (d) insure the interest of such other party, regardless of any
breach or violation by the party holding the policy or of any other person
(other than is solely attributable to the gross negligence or willful misconduct
of such other party) of any warranty, declaration or condition contained in such
policies, (e) provide that any cancellation or any reduction in the coverage
shall not be effective as to such other party until 30 days (or, with respect to
war risk insurance, 7 days or such shorter period as may then be customary on
the London market, and with respect to cancellation on account of non-payment of
premium, 10 days) after receipt by such other party of written notice from the
insurer of such cancellation or reduction in coverage, and (f) include a
severability of interests endorsement providing that such policy shall operate
in the same manner (except for the limits of coverage) as if there were a
separate policy covering each insured.

Each party shall submit a copy of this Agreement to the issuer(s) of the
insurance policies such party maintains in accordance with this section 10 and
shall cause such issuer(s) to provide to the other party a certificate of
insurance evidencing compliance with the requirements of this section 10.

11.

Loss or Damage

(a)        Each party shall indemnify, defend and hold harmless the other party
and its officers, directors, agents, shareholders, members, managers and
employees from and against any and all liabilities, claims (including, without
limitation, claims involving or alleging such party's negligence and claims
involving strict or absolute liability in tort), demands, suits, causes of
action, losses, penalties, fines, expenses (including, without limitation,
attorneys' fees) or damages (collectively, "Claims"), whether or not such other
party may also be indemnified as to any such Claim by any other person, in any
way relating

 

 

- 5 -

 

 

 



 

to or arising out of such party's breach of this Agreement; any damage (other
than ordinary wear and tear) to such other party's Aircraft caused by the
indemnifying party, its employees, agents or guests.

(b)        In the event of loss, theft, confiscation, damage to or destruction
of an Aircraft, or any engine or part thereof, from any cause whatsoever (a
"Casualty Occurrence") occurring at any time when a party is using the other
party's Aircraft under this Agreement, such party shall furnish such information
and execute such documents as may be necessary or reasonably required by such
other party or applicable law. Such party shall cooperate fully in any
investigation of any claim or loss processed by such other party under such
other party's aircraft insurance policy(ies) and in seeking to compel the
relevant insurance company or companies to pay any such claims.

(c)        In the event of loss or destruction of all or substantially all of
either Aircraft, or damage to either Aircraft that causes it to be irreparable
in the opinion of its owner or any insurance carrier providing hull coverage
with respect to such Aircraft, or in the event of confiscation or seizure of
either Aircraft, this Agreement shall automatically terminate as to such
Aircraft and shall terminate as to the other Aircraft when the owner of such
Aircraft has used such other Aircraft at least as many hours as the owner of
such other Aircraft used the Aircraft prior to such loss, destruction, damage,
confiscation or seizure; provided, however, that such termination shall not
terminate either party's obligation to cooperate with the other party in seeking
to compel the relevant insurance company or companies to pay claims arising from
such loss, destruction, damage, confiscation or seizure; provided, further, that
the termination of this Agreement shall not affect either party's obligation to
pay the other party all accrued and unpaid amounts due hereunder. Except as
specifically provided in this section 11(c), this Agreement shall not terminate,
and the obligations of neither party shall be affected by reason of any Casualty
Occurrence.

12.        Representations and Warranties. Each party represents, warrants and
agrees as follows:

(a)        Authorization. Each party has all necessary powers to enter into the
transactions contemplated in this Agreement and has taken all actions required
to authorize and approve this Agreement.

(b)        Identification. Each party shall keep a legible copy of this
Agreement on board the other party's Aircraft at all times when such party is
using such other party's Aircraft.

(c)        As-Is Condition: Each party acknowledges that the other party has not
made any warranty or representation, either express or implied, as to the
design, compliance with specifications, operation, or condition of, or as to the
quality of the material, aircraft, or workmanship in, such other party's
Aircraft or any component thereof, and such other party makes no warranty of
merchantability or fitness of such other party's Aircraft or any component
thereof for any particular purpose or as to title to such other party's Aircraft
or component thereof, or any other representation or warranty, express or
implied, with respect to such other party's Aircraft or component thereof.

 

 

 

- 6 -

 

 

 



 

 

13.        Event of Default. The following shall constitute an Event of Default
by a party:

(a)        Such party shall not have made payment of any amount due under
section 1 or section 8 within 10 days after the same shall become due; or

(b)        Such party shall have failed to perform or observe (or cause to be
performed or observed) any other covenant or agreement required to be performed
under this Agreement, and such failure shall continue for 20 days after written
notice thereof from the other party to such party; or

(c)        Such party (i) becomes insolvent, (ii) fails to pay its debts when
due, (iii) makes any assignment for the benefit of creditors, (iv) seeks relief
under any bankruptcy law or similar law for the protection of debtors, (v)
suffers a petition of bankruptcy filed against it that is not dismissed within
30 days, or (vi) suffers a receiver or trustee to be appointed for itself or any
of its assets, and such is not removed within 30 days.

14.

Default Remedies

(a)        Upon the occurrence of any Event of Default by a party, the other
party may, at its option, exercise any or all remedies available at law or in
equity, including, without limitation, any or all of the following remedies, as
such other party in its sole discretion shall elect:

(i)         By notice in writing, terminate this Agreement, whereupon all rights
of the defaulting party to the use of such other party's Aircraft or any part
thereof shall absolutely cease and terminate, but the defaulting party shall
remain liable as hereinafter provided; and thereupon the defaulting party, if so
requested by such other party, shall, at the defaulting party's expense,
promptly return the Aircraft to such other party as required by Section 4, or
such other party, at its option, may enter upon the premises where its Aircraft
is located and take immediate possession of and remove the same by summary
proceedings or otherwise. The defaulting party specifically authorizes the other
party's entry upon any premises where such other party's Aircraft may be located
for the purpose of, and waives any cause of action it may have arising from, a
peaceful retaking of such other party's Aircraft. The defaulting party shall
forthwith pay to the other party an amount equal to the total of all accrued and
unpaid amounts due hereunder, plus any and all losses and damages incurred or
sustained by such other party by reason of any default by the defaulting party
under this Agreement.

(ii)         Perform or cause to be performed any obligation, covenant or
agreement of the defaulting party hereunder. The defaulting party agrees to pay
all costs and expenses incurred by the other party for such performance and
acknowledges that such performance by such other party shall not be deemed to
cure the Event of Default.

(b)        The defaulting party shall be liable for and pay to the other party
all costs, charges and expenses, including reasonable attorneys' fees and
disbursements, incurred by the other party by reason of the occurrence of any
Event of Default or the exercise of such other party's remedies with respect
thereto.

 

 

 

- 7 -

 

 

 



 

 

15.

General Provisions

(a)        Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the construction or interpretation
of this Agreement.

(b)        Partial Invalidity. If any provision of this Agreement, or the
application thereof to any person, place or circumstance, shall be held by a
court of competent jurisdiction to be illegal, invalid, unenforceable or void,
then such provision shall be enforced to the extent that it is not illegal,
invalid, unenforceable or void, and the remainder of this Agreement, as well as
such provision as applied to other persons, shall remain in full force and
effect.

(c)        Waiver. With regard to any power, remedy or right provided in this
Agreement or otherwise available to any party, (i) no waiver or extension of
time shall be effective unless expressly contained in a writing signed by the
waiving party, (ii) no alteration, modification or impairment shall be implied
by reason of any previous waiver, extension of time, delay or omission in
exercise or other indulgence, and (iii) waiver by any party of the time for
performance of any act or condition hereunder does not constitute waiver of the
act or condition itself.

(d)        Notices. Any notice or other communication required or permitted
under this Agreement shall be in writing and be deemed duly given upon actual
receipt when delivered personally, by mail, by a courier service that provides
delivery receipts, or by facsimile (provided that the original is delivered
promptly in accordance with this section 15(d). Notices shall be addressed as
specified in writing by the relevant party from time to time and shall initially
be as follows:

To LVSC at:

Las Vegas Sands Corp.

3355 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention: General Counsel

Fax:

(702) 733-5088

Tel.:

(702) 733-5631

 

To Interface at:

Interface Operations LLC

300 First Avenue

Needham, Massachusetts 02494

Attn: Stephen J. O’Connor

Fax:

(781) 449-6616

Tel.

(781) 449-6500

No objection may be made to the manner of delivery of any notice or other
communication in writing actually received by a party.

 

 

 

- 8 -

 

 

 



 

 

(e)        Massachusetts Law. This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts, regardless of
the choice of law provisions of Massachusetts or any other jurisdiction.

(f)         Entire Agreement. This Agreement (including the attached exhibits)
constitutes the entire agreement between the parties pertaining to the subject
matter contained in this Agreement and supersedes any prior or contemporaneous
agreements, representations and understandings, whether written or oral, of or
between the parties with respect to the subject matter of this Agreement. There
are no representations, warranties, covenants, promises or undertakings, other
than those expressly set forth or referred to herein.

(g)        Amendment. This Agreement may be amended only by a written agreement
signed by all of the parties.

(h)        Binding Effect; Assignment. This Agreement shall be binding on, and
shall inure to the benefit of, the parties to it and their respective successors
and assigns; provided, however, that neither party shall assign any of its
rights under this Agreement, and any such purported assignment shall be null,
void and of no effect.

(i)         Attorneys' Fees. Should any action (including any proceedings in a
bankruptcy court) be commenced between any of the parties to this Agreement or
their representatives concerning any provision of this Agreement or the rights
of any person or entity thereunder, solely as between the parties or their
successors, the party or parties prevailing in such action as determined by the
court shall be entitled to recover from the other party all of its costs and
expenses incurred in connection with such action (including, without limitation,
fees, disbursements and expenses of attorneys and costs of investigation).

(j)         Remedies Not Exclusive. No remedy conferred by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy,
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity by
statute or otherwise. The election of any one or more remedies shall not
constitute a waiver of the right to pursue other remedies.

(k)        No Third Party Rights. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any person other than the parties to this Agreement and their
respective successors and assigns, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third persons to any
party to this Agreement, nor shall any provision give any third person any right
of subrogation or action over or against any party to this Agreement.

(l)         Counterparts. This Agreement may be executed in one or more
counterparts, each of which independently shall be deemed to be an original, and
all of which together shall constitute one instrument. The parties may exchange
executed copies transmitted by telecopier, provided the executed originals are
forwarded in accordance with section 15(d).

 

 

 

- 9 -

 

 

 



 

 

(m)       Expenses. Each party shall bear all of its own expenses in connection
with the negotiation, execution and delivery of this Agreement.

(n)        Broker/Finder Fees. Each party represents that it has dealt with no
broker or finder in connection with the transaction contemplated by this
Agreement and that no broker or other person is entitled to any commission or
finder's fee in connection therewith. Each party agrees to indemnify and hold
harmless the other against any loss, liability, damage, cost, claim or expense
incurred by reason of any brokerage commission or finder's fee alleged to be
payable because of any act, omission or statement of the indemnifying party.

(o)        Relationship of the Parties. Nothing contained in this Agreement
shall in any way create any association, partnership, joint venture, or
principal-and-agent relationship between the parties hereto or be construed to
evidence the intention of the parties to constitute such.

(p)        Limitation of Liability. Each party agrees to rely solely on the
insurance maintained by both parties pursuant to section 10 for coverage of any
liability for claims by its passengers or third parties for any liability for
property damage or personal injury arising from such party's use of the
Aircraft. Further, neither party shall enforce any judgment against the other
party for property damage or personal injury arising in connection with the
other party's performance of this Agreement in excess of the proceeds of the
other party's insurance policies described in section 10, provided that such
other party maintained the insurance coverages as required by section 10. Each
party waives any and all claims, rights and remedies against the other party,
whether express or implied, or arising by operation of law or in equity, for any
punitive, exemplary, indirect, incidental or consequential damages whatsoever
arising out of this Agreement, and whether or not such party was or should have
been aware or advised of the possibility of such damage.

(q)        Survival. All representations, warranties, covenants and agreements,
set forth in sections 1 (only the first sentence) 4, 5(a), 5(e), 8, 9, 11, 12,
14, 15 of this Agreement shall survive the expiration or termination of this
Agreement.

16.

Truth-In-Leasing  

(a)        DURING THE TWELVE MONTHS PRECEDING THE DATE OF THIS AGREEMENT (OR, IF
SHORTER, THE PERIOD FROM THE DATE OF DELIVERY FROM THE MANUFACTURER), LVSC'S
AIRCRAFT HAVE BEEN MAINTAINED AND INSPECTED UNDER PART 91 OF THE FEDERAL
AVIATION REGULATIONS ("FAR"), AND INTERFACE'S AIRCRAFT HAS BEEN MAINTAINED AND
INSPECTED UNDER FAR PART 91. EACH PARTY ACKNOWLEDGES THAT LVSC'S AIRCRAFT WILL
BE MAINTAINED AND INSPECTED UNDER PART 91 FOR OPERATIONS TO BE CONDUCTED UNDER
THIS AGREEMENT. EACH PARTY ACKNOWLEDGES THAT INTERFACE'S AIRCRAFT WILL BE
MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR OPERATIONS TO BE CONDUCTED UNDER
THIS AGREEMENT.

 

 

 

- 10 -

 

 

 



 

 

(b)        EACH PARTY ACKNOWLEDGES THAT IT IS RESPONSIBLE FOR OPERATIONAL
CONTROL OF ITS AIRCRAFT FOR FLIGHTS UNDER THIS AGREEMENT. EACH PARTY FURTHER
CERTIFIES THAT SUCH PARTY UNDERSTANDS ITS RESPONSIBILITY FOR COMPLIANCE WITH
APPLICABLE FEDERAL AVIATION REGULATIONS.

(c)        AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND THE
PERTINENT FEDERAL AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA
FLIGHT STANDARDS DISTRICT OFFICE.

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed as of the day and year first written above.

LVSC:

INTERFACE:

 

Las Vegas Sands Corp.

Interface Operations LLC

 

By:

Bradley K. Serwin

By:

Sheldon G. Adelson

 

 

 

 

Title:

General Counsel and Secretary

Title:

President and CEO

 



 

 

- 11 -

 

 

 



 

 

EXHIBIT A                             

 




Aircraft Owner

Aircraft

Charge Relative to G-III59A

Las Vegas Sands Corp.

Gulfstream G-IV
Serial No.: 1280
Registration No.: N531MD

$ - 0 - d

 

Gulfstream G-IV
Serial No.: 1290
Registration No.: N71VR

$ - 0 - d

Interface Operations LLC

Gulfstream G-III59A
Serial No.: 351
Registration No.: N623MS

N/A

 

 

 

 

- 12 -

 

 

 

 

 